Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-15 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquiring module”, “second acquiring module”, and “analysis module” in claim 6; “calculation module” in claim 6 and 9-10; “third acquiring module” in claim 7; “smoothing processing module” in claim 7-8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-5 recite steps or acts including calculating total task amount and manpower quantity; thus, the claims are to a process, which is one of the statutory categories of invention; the claim 6-10 recite a device comprising modules, and therefore is a machine, which is a statutory category of invention.  The claims 11-15 recite a computer readable storage medium which is a statutory category of invention.
(Step 2A – Prong One)  The claims 1, 6 and 11 recite:
performing trend analysis on the predication data adopting Monte Carlo simulation and geometric Brownian motion through the predication model to obtain predication values of the output dimensions (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm, including. Monte Carlo simulation and geometric Brownian motion as described in the paragraph [0035]-[0036]); and 
calculating total task amount and manpower quantity required to be input of the specified service line within a specified period of time according to the predication values (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0037]); 
wherein, the predication model is divided into an incoming call predication model and a calling predication model according to service types, … (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0041 and [0068]]).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) his judicial exception is not integrated into a practical application. In particular, the claims 6-10 recite the additional elements “device” (claims 6-10) comprising “first acquiring module”, “second acquiring module”, “analysis module”, “calculation module”,  “third acquiring module”, and “smoothing processing module”; “computer readable storage medium” (claims 11-15)  and processor (claims 
These additional elements do not integrate call service line-based prediction method into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. paragraph [0085]-[0091]) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept)The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and receiving or transmitting data (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).


	Further dependent claims 2-5, 7-10 and 12-15 recite:
(Claim 2, 7 and 12) wherein, after the predication values of the output dimensions are obtained (insignificant extra-solution activity – data gathering), the predication method further comprises: 
acquiring marketing activities and emergent events within the preset historical time (insignificant extra-solution activity – data gathering), and determining dates of a week when the marketing activities and the emergent events occur (insignificant extra-solution activity – data gathering); and 
performing smoothing processing on the predication values of the output dimensions according to the dates of a week of the marketing activities and the emergent events to eliminate the interference of the marketing activities and the emergent events on the predication values (mathematical concepts). 

(Claim 3, 8 and 13) wherein, the performing smoothing processing on the predication values of the output dimensions according to the dates of a week of the marketing activities and 
traversing all the output dimensions, and screening predication values having the same dates of a week from the predication values of the output dimensions to serve as base data (mathematical concepts); 
calculating an average value and a standard deviation of the base data (mathematical concepts); 
calculating a difference between each base data and the average value (mathematical concepts), and comparing an absolute value of the difference with the standard deviation (mathematical concepts); and 
when the absolute value of the difference is greater than the standard deviation, reducing the base data corresponding to the difference if the difference is a positive number and enlarging the base data corresponding to the difference if the difference is a negative number (mathematical concepts). 
(Claim 4, 9 and 14) wherein, the calculating total task amount and manpower quantity required to be input of the specified service line within a specified period of time according to the predication values (mathematical concepts) comprises: 
summing up the predication values of the specified service lines within the specified period of time to obtain the total task amounts of the specified service lines within the specified period of time (mathematical concepts); 
acquiring a call date duration and attendance data of a plurality of agents (insignificant extra-solution activity – data gathering), calculating working efficiency of each agent according 
acquiring a standard working duration (insignificant extra-solution activity – data gathering), calculating an average working duration according to the standard working duration and the conversion rate (mathematical concepts), and calculating a quotient between the total task amount and the average working duration to serve as a manpower quantity required to be input (mathematical concepts). 
(Claim 5, 10 and 15) wherein, the calculating total task amount and manpower quantity required to be input of the specified service line within a specified period of time according to the predication values  (mathematical concepts) comprises: 
summing up predication values of the specified service lines within the specified period of time to obtain the total task amounts of the specified service lines within the specified period of time (mathematical concepts); 
acquiring a call date duration and attendance data of a plurality of agents (insignificant extra-solution activity – data gathering), calculating working efficiency of each agent according to the call date duration and the attendance data (mathematical concepts), and calculating an average value of the working efficiencies to obtain a conversion rate (mathematical concepts); and 
acquiring a standard working duration (insignificant extra-solution activity – data gathering), calculating an average working duration according to the standard working duration and the conversion rate (mathematical concepts), and calculating a quotient between the total task amount and the average working duration to serve as a manpower quantity required to be input (mathematical concepts).



Further, the claims 11-15 recite the limitation "computer readable storage medium". Even though the specification discloses the definition, the claim still could cover non-statutory forms of medium such as propagating signals and etc. Thus the clarification of "medium" is required; they may be amended to narrow the claim to cover only statutory embodiments by amending the claim to recite "a non-transitory computer readable storage medium" to avoid a rejection under 35 USC § 101.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Allowable Subject Matter
4. 	Any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101.


Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Abramovici et al. (US 10990931 B2) discloses a method for work period scheduler for call service line.
	Munn (US 20160110812 A1) discloses mathematical models and computations using Monte Carlo simulation and geometric Brownian motion. 
Chen (CN 104866929 A) discloses a data processing and analysis method for international investment index, using Monte Carlo simulation and geometric Brownian motion.
Leamon et al. (US 7058589 B1) discloses a  method for call center work scheduling .
Vajargah et al. (“Simulation of Stochastic differential equation of geometric Brownian motion by quasi-Monte Carlo method and its application in prediction of total index of stock market and value at risk”) discloses a method for prediction model in a finance using sing Monte Carlo simulation and geometric Brownian motion..


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146